DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 1 is amended. Claim 8 is cancelled. Claims 2 and 11-19 are withdrawn. Claims 1, 3-7 and 9-10 are presently examined.

Applicant’s arguments regarding the rejections under 35 USC 112(b) have been fully considered and are persuasive. The rejections of 6/23/2021 are overcome.

Claim Interpretation
Regarding claim 1, the limitation “sealed or air impermeable from” will be interpreted as requiring the two compartments to exchange heat substantially or entirely by heat conducted through physical contact rather than by convection so that airflow to the user is decoupled from combustion air since one of ordinary skill in the art would understand the limitation in light of the disclosure of applicant’s specification (page 2, lines 11-24).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mehio (US 8,347,892) in view of Mironov (US 2015/0013697), as evidenced by Kumar (US 2013/0014755).

Regarding claim 1, Mehio discloses a Lebanese style hookah bowl having a combustion cap (figure 4, reference numeral 128) having a containment ridge into which a user can place charcoal (column 5, lines 15-24, figure 4, reference numeral 140), which is considered to meet the claim limitation of a first compartment containing a combustible heat source. A tobacco compartment is located below the combustion cap (column 3, lines 38-47, figure 4, reference numeral 112) and contains an ignitable product such as tobacco combined with moisture bearing additives (massell) (column 3, lines 59-67, column 4, lines 1-3), which is considered to meet the claim limitation of a second compartment. The bowl has a particulate outlet that can be connected to a hookah pipe and allows the passage of particulates from the hookah bowl into a hookah pipe (column 3, lines 59-67, column 4, lines 1-3, figure 4, reference numeral 122). The bowl has an exterior (figure 4), which is considered to meet the claim limitation of a housing. Mehio does not explicitly disclose (a) the compartments being impermeable from each other and (b) tobacco being a vaporizable material.
Regarding (a), Mironov teaches a smoking article (abstract) having a non combustible substantially air impermeable barrier located between a combustible heat source and an aerosol forming substrate [0185] surrounded by a tubular layer of aluminum foil that is in direct contact with both the combustible heat source and the aerosol forming substrate to transfer heat to the aerosol forming substrate [0186]. An airflow pathway extends through the aerosol forming substrate to the mouthpiece [0208]. Mironov additionally teaches that this design reduces the effects of a user’s puffing behavior on the mainstream aerosol [0004].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hookah bowl of Mehio with the barrier and aluminum foil of Mironov. One would have been motivated to do so since Mironov teaches a heat transfer foil that reduces the effects of a user’s puffing behavior on the mainstream aerosol.
Regarding (b), Kumar teaches that loose tobacco is suitable for vaporization [0026].

Regarding claim 3, Mehio discloses that the combustion cap is located above the tobacco compartment (figure 4).

Regarding claim 4, Mehio discloses that the particulate outlet includes more than one hole so that particulates can pass from the bowl into the hookah pipe (column 3, lines 59-67, column 4, lines 1-3). It is evident that the combination would enable air to be drawn through since Mironov teaches an airflow pathway extending through the aerosol forming substrate to the mouthpiece [0208].

Regarding claim 7, Mehio discloses that the bowl has a heat inlet seal made from adhesive material that is dislocated by a user to expose the top of the combustion cap (column 4, lines 18-31, figure 4, reference numeral 116). It is evident that the adhesive patch can be cleanly removed since Mehio discloses that the patch is desnged for remove.

Regarding claim 8, Mironov teaches that the air in the airflow pathway is draw through air inlets located on the outside of the smoking article ([0207], figure 1, reference numeral 32). It is evident that the air inlets draw cool air since they are located on the outside of the smoking article.

Regarding claims 9 and 10, Mehio discloses that the heat source is charcoal (column 5, lines 15-24) and the combustible material is tobacco (column 3, lines 59-67). It is evident that the tobacco contains nicotine.

Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Mehio (US 8,347,892) in view of Mironov (US 2015/0013697), as evidenced by Kumar (US 2013/0014755) as applied to claim 1 above, and further in view of Yilmaz (US 10,064,430).

Regarding claim 5, modified Mehio all the claim limitations as set forth above. Modified Mehio does not explicitly disclose the tobacco compartment located in an annular ring around the combustion material.
Yilmaz teaches a smoking article (abstract) having a heat source located within an annular ring formed by tobacco material (column 5, lines 39-63).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the bowl of modified Mehio with the arrangement of Yilmaz. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Mehio (US 8,347,892) in view of Mironov (US 2015/0013697), as evidenced by Kumar (US 2013/0014755) as applied to claim 1 above, and further in view of Cameron (US 9,888,724).

Regarding claim 6, modified Mehio teaches all the claim limitations as set forth above. Modified Mehio does not explicitly teach having multiple compartments for aerosol forming substrates.

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the tobacco compartment of modified Mehio with the two vaporizable material compartments of Cameron. One would have been motivated to do so since Cameron teaches two compartments having vaporizable materials with different aromas.

Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues (a) that a chamber that receives charcoal of Mehio does not contain the charcoal within a compartment as required by the instant claims, (b) that the claimed invention allows the combustible material to be preserved within an airtight seal until use, (c) that the specific arrangement of Mironov is incompatible with Mehio, and (d) that no airflow pathway is formed until seals are removed from the container of Mehio.
Regarding (a), anticipation requires that each feature set forth in the claim be found, either expressly or inherently, in a single prior art reference. See Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) and MPEP § 2131. (Note that although the claims are rejected under 35 USC 103, case law regarding 35 USC 102 is applicable here since there is no discussion of any combination but rather a discussion of what is disclosed within a single reference.) In this case, Mehio explicitly discloses placing charcoal on the combustion cap surrounded by a containment ridge (column 5, lines 15-24). Once placed on the combustion cap surrounded by the containment ridge, the charcoal is contained within a compartment defined by the cap and ridge. It is noted that the Merriam Webster Dictionary defines “contain” as “to have within” (page 2, definition 2a) and “compartment” as “a separate division or section” (page 2, definition 1), indicating that material in re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997) and MPEP § 2111.01. 
Regarding (b), while applicant’s specification may disclose benefits related to providing a combustible material in a package that remains completely sealed until the shisha is used, these arguments are not relevant since the instant claims do not require such a sealed arrangement. The Examiner notes that none of the references relied upon in instant Office teach or suggest sealing the combustible material until use to preserve it.
Regarding (c), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case Mironov is relied upon only to the extent that it teaches that separating a combustible heat source and an aerosol forming substrate with an impermeable barrier reduces the effects of a user’s puffing behavior on the mainstream aerosol, and not to teach the Mehio could be transformed into a cigarette or become compatible with a cigarette. One of ordinary skill in the art would recognize that the device of Mehio could be modified to have an impermeable barrier by eliminating the combustion passages (figure 4, reference numeral 132) and replacing them with an airflow pathway that does not pass through the heat source as taught by Mironov ([0190], figure 1, reference numeral 32).
Regarding (d), the instant claim is directed to an article rather than a method of assembling an article, and is therefore interpreted as requiring that the structure be present or that the article be 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R.E.S./               Examiner, Art Unit 1747

/ERIC YAARY/               Examiner, Art Unit 1747